Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
	
	Claims 1-16 are pending and under examination.


Claim Interpretation
Regarding the requirements of “limited amplification primers (LA primers)”:
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Instant claim 1 includes the limitation of “limited amplification” that is reasonably interpreted as at best either a characteristic or an intended use limitation.
 Also: See MPEP 2112.01. I: Product And Apparatus Claims — When The Structure Recited In The Reference Is Substantially Identical To That Of The Claims, Claimed Properties Or Functions Are Presumed To Be Inherent.
Therefore, as the instant invention claims a product, prior art is applied that meets the structural requirements of the recited “limited amplification primers (LA primers)” claimed in the instant invention, i.e. primers comprising 
from 5’ to 3’, a universal primer sequence (US2) and a target-specific sequence (TS2), 
 (ii) among the plurality of primers, the universal primer sequences (US2) are the same, but the target-specific sequence (TS2) are different, and 
(iii) each primer does not comprise a molecular tag sequence.
 
Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Monforte
Claims 1-5, 9, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Monforte (US20050170373).
Monforte teaches methods and compositions comprising a set of primers comprising a gene-specific sequence, a barcode and a universal sequence, i.e. BC primers, and a set of primers comprising gene-specific sequence and a universal sequence, i.e. LA primers, wherein a plurality of primers in each set comprise the same universal sequence but are specific for different nucleic acid targets (e.g. para 0025,pg. 4; para 0048-0050, pg. 6; para 0065-0067,pg. 7; para 0094-0095,pg. 10, Fig. 3- 4).
Furthermore, Monforte teaches universal primers that hybridize to incorporated universal sequences of barcoded amplicons. Furthermore, Monforte teaches the universal sequence is different in a pair of universal primers (e.g. para 0065-0067, pg. 7; para 0094-0095, pg. 10; para 0156-0157, pg. 17; If a single UP is used, the universal sequence will be the same within all GSPs. If a UP pair is to be used, the universal sequence will be different in the forward and reverse primers of the GSPs as in para 0156, pg. 17; Fig. 2-4). 
Furthermore, Monforte teaches PCR reactions using DNA polymerase, dNTPs and associated reagents (e.g. para 0146, pg. 15-16; para 0243-0244, pg. 26).
Furthermore, Monforte teaches amplification is followed by sequencing (e.g. para 0040, pg. 5).

Monforte does not expressly teach a kit comprising a set of primers comprising a gene-specific sequence, a barcode and a universal sequence and a set of primers comprising gene-specific sequence and a universal sequence wherein a plurality of primers in each set comprise the same universal sequence but are specific for different nucleic acid targets.
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kit as taught in one embodiment of Monforte  to include a set of primers comprising a gene-specific sequence, a barcode and a universal sequence and a set of primers comprising gene-specific sequence and a universal sequence wherein a plurality of primers in each set comprise the same universal sequence but are specific for different nucleic acid targets as taught in another embodiment of Monforte because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of providing barcoded gene-specific primers and universal gene-specific primers.
Therefore, the combined teachings of Monforte render obvious claim 1.


claim 2:
Monforte teaches analysis of 1000 different nucleic acid targets (e.g. para 0082, pg. 8-9). Furthermore, Monforte teaches barcoded primers specific for each gene wherein the barcode is different for each target (e.g. PCR involves the use of a pair of oligonucleotide primers for each gene or nucleic acid region to be amplified. Because each gene is linked to its own pair of oligonucleotide primers it is possible to uniquely select the barcode sequences that will be associated with each gene. It is therefore possible to incorporate barcodes …where each different amplified gene or nucleic acid region has a unique bar code as in para 0095, pg. 10).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kit comprising a set of primers comprising a gene-specific sequence, a barcode and a universal sequence and a set of primers comprising gene-specific sequence and a universal sequence wherein a plurality of primers in each set comprise the same universal sequence but are specific for different nucleic acid targets as taught by Monforte to include barcoded target-specific primers wherein the barcode is different for each different target as taught in another embodiment of Monforte wherein the targets comprise 1000 different sequences as taught in another embodiment of Monforte because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of providing barcoded gene-specific primers and universal gene-specific primers.
Therefore, the combined teachings of Monforte render obvious claim 2.

 Therefore, the combined teachings of Monforte render obvious claim 3.
Regarding claim 4:
Monforte teaches barcoded primers that facilitate incorporating the same barcode in two or more different targets within a target population (e.g. Because each gene is linked to its own pair of oligonucleotide primers it is possible to uniquely select the barcode sequences that will be associated with each gene. It is therefore possible to incorporate barcodes that fall into one of three different categories. The categories are (a) where each different amplified gene or nucleic acid region has a unique bar code, (b) where two or more different amplified gene or nucleic acid regions comprising a group may share a barcode with one or more barcodes associated with different groups, or ( c) where all of the different amplified gene or nucleic acid regions possess the same barcode. There is also the option to include more than one barcode per amplified product and therefore associate barcodes from one or more of the above list categories simultaneously as in para 0095, pg. 10).
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kit comprising a set of primers comprising a gene-specific sequence, a barcode and a universal sequence and a set of primers comprising gene-specific sequence and a universal sequence wherein a plurality of primers in each set comprise the same universal sequence but are specific for different nucleic acid targets as taught by Monforte to include  providing barcoded primers that facilitate incorporating the same barcode in two or more different targets within a target population as taught in another embodiment of 
 Therefore, as Monforte teaches the number of different barcodes associated with each target may be optimized according to user’s choice, the combined teachings of Monforte render obvious claim 4.
Furthermore, as Monforte teaches 1000 different targets (e.g. para 0082, pg. 8-9), the combined teachings of Monforte render obvious claim 5.  
Furthermore, as Monforte teach universal primers wherein the universal sequence is different in a pair of universal primers (e.g. para 0065-0067, pg. 7; para 0094-0095, pg. 10; para 0156-0157,pg. 17; Fig. 2- 4), the combined teachings of Monforte render obvious claims 9 and 10. 
Furthermore, as Monforte teaches PCR reactions using DNA polymerase, dNTPs and associated reagents (e.g. para 0146, pg. 15-16; para 0243-0244, pg. 26), the combined teachings of Monforte render obvious claims 13 and 16.

Monforte and Patel
Claims 6-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Monforte as applied to claims 1-5, 9, 10, 13 and 16 above, and further in view of Patel (WO2013138510).
The teachings of Monforte as applied above are incorporated in this rejection.

 However, Monforte does not expressly teach structural features of barcodes as required by claims 6-8 or additional features associated with universal primers as recited in claims 11 and 12.
Regarding claims 6-8:
Like Monforte, Patel teaches multiple embodiments of different types of primers that are used for methods of barcoding by multiplexed amplification (e.g. entire Patel reference and especially Fig. 1).
Patel teaches that the terms “barcode” and “tag” are used interchangeably. Furthermore, Patel also teaches different sets of parameters for the design of barcodes and molecular tags (e.g. 2nd para, pg. 11; 4th para, pg. 12).
 	Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the composition generated by designing barcodes and molecular tags of Patel to include any of the parameters for either barcodes or molecular tags as taught in different embodiments by Patel as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a barcoded nucleic acid sequence that allows tracking and identification of target nucleic acids.

	Therefore, as Patel teaches design of barcode and molecular tag sequences comprising adding nucleotides in a pre-determined sequence to form these tags, the combined teachings of Monforte and Patel render obvious claim 6.
Furthermore, as Patel teaches design of barcode and molecular tag sequences comprising using degenerate bases to design tags (e.g. 2nd para, pg. 11; 3rd- 4th para, pg. 12), the combined teachings of Monforte and Patel render obvious claim 7.
Furthermore, as Patel teaches design of barcode and molecular tag sequences wherein the barcode is from 6-12 bases and the molecular tag is 2 to 10 bases (e.g. 2nd para, pg. 11; 4th para, pg. 12), the combined teachings of Monforte and Patel render obvious claim 8.
Regarding claims 11 and 12:
As noted above, Monforte teaches amplification with universal primers (e.g. Fig. 2-4) which is followed by sequencing (e.g. para 0040, pg. 5).
Monforte does not expressly teach structural features in their universal primers to facilitate sequencing.
st para, Round 2 PCR section, pg. 68).
 Therefore, as both Monforte and Patel teach kits for amplification of barcoded amplicons with universal primers prior to sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kit comprising barcoded gene-specific primers, universal gene-specific primers and universal primers as taught by the combined teachings of Monforte to include adapter sequences  in the universal primers, wherein the adapters comprise sequences that are compatible with next generation sequencing platforms to facilitate sequencing as taught by Patel because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a kit comprising barcoded gene-specific primers, universal gene-specific primers and universal primers.
Therefore, the combined teachings of Monforte and Patel render obvious claim 11.
Furthermore, as Patel teach TruSeq sequencing adapters which comprise a barcode sequence (e.g. Uniquely indexed TruSeq ® adapters (lllumina, Inc., San Diego, CA) as in Ultra deep sequencing section, pg. 33), the combined teachings of Monforte and Patel render obvious claim 12.
Monforte and Mitra et al.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Monforte as applied to claims 1-5, 9, 10, 13 and 16 above, and further in view of Mitra et al.(US20100129874).
 The teachings of Monforte as applied above are incorporated in this rejection.
As noted above, Monforte discloses compositions of reagents which facilitate multiplexed amplification comprising barcoded gene-specific primers and universal gene-specific primers as well as universal primers (e.g. para 0025,pg. 4; para 0048-0050, pg. 6; para 0065-0067,pg. 7; para 0094-0095,pg. 10; para 0146, pg. 15-16; para 0243-0244, pg. 26; Fig. 2- 4).
Regarding claim 2:
Prior to the effective filing date of the claimed invention, Mitra et al. teach a multiplexed amplification comprising using as much as 1200 primer pairs (e.g. para 0014, pg. 2; para 0041, pg. 5).
Therefore, as both Monforte and Mitra et al. teach collections of primers for multiplexed amplification, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kit comprising barcoded gene-specific primers, universal gene-specific primers and universal primers as taught by the combined teachings of Monforte to include at least 500 primers as taught by Mitra et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of amplifying target nucleic acids in a nucleic acid sample. 
Therefore, the combined teachings of Monforte and Mitra et al. make obvious claim 2.
Monforte and Kitabayashi et al.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Monforte as applied to claims 1-5, 9, 10, 13 and 16 above, and further in view of Kitabayashi et al. (US20050069887).
 The teachings of Monforte as applied above are incorporated in this rejection.
As noted above, Monforte discloses compositions of reagents which facilitate multiplexed amplification comprising barcoded gene-specific primers and universal gene-specific primers as well as universal primers (e.g. para 0025,pg. 4; para 0048-0050, pg. 6; para 0065-0067,pg. 7; para 0094-0095,pg. 10; para 0146, pg. 15-16; para 0243-0244, pg. 26; Fig. 2- 4).
 Furthermore, Monforte teaches PCR reactions using DNA polymerase, dNTPs and associated reagents (e.g. para 0146, pg. 15-16; para 0243-0244, pg. 26).
However, Monforte does not expressly teach claims 14 and 15.
It is noted that the instant disclosure indicates that hot start KOD DNA polymerase is a polymerase that does not have strand displacement activity, flap endonuclease or 5' - 3' exonuclease activity (e.g. lines 11-15, pg. 16, instant specification).
Prior to the effective filing date of the claimed invention, Kitabayashi et al. teach kits comprising reagents which facilitate DNA synthesis using two or more polymerases such as hot start KOD polymerase (e.g. compositions and kits comprising two types of polymerases, including hot start KOD polymerase as in para 0353-0364,pg. 17-18; para 0380,pg. 19).
  Furthermore, Kitabayashi et al. teach hot start KOD polymerase is a preferred polymerase based on its excellent properties including fidelity (e.g. polymerase-mediated reaction as in para 0177-0178, pg. 8; KOD polymerase as in para 0188,pg. 9; para 0380,pg. 19).

 Furthermore, a skilled artisan would appreciate that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a composition of reagents which facilitates a method of amplifying target nucleic acids in a nucleic acid sample.
 Therefore, as Kitabayashi et al. also teach providing kits comprising dNTPs and buffers (e.g. para 0360-0364,pg. 17-18), the combined teachings of Monforte and Kitabayashi et al. render obvious claims 13-16.




Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Furthermore, the teaching of Monforte is applied to meet the requirement of the amended claims.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639